Case 1:20-cv-01896-NYW Document 42 Filed 12/10/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No.: 20-cv-01896-NYW

LAUREANA LEDEZMA,

Plaintiff,

v.

YOUNG LIFE,

Defendant.


     PLAINTIFF’S MOTION FOR LEVEL 1 RESTRICTED ACCESS TO ECF NO. 38


        Pursuant to D.C.COLO.LCivR 7.2 and this Court’s December 8, 2020 Minute Order, [ECF

No. 40], Plaintiff Laureana Ledezma files this Motion for Level 1 Restricted Access to ECF No.

38 (Plaintiff’s Reply to Defendant Young Life’s Opposition to Plaintiff’s Motion for Protective

Order). This Motion follows Plaintiff’s Emergency Motion for Level 1 Restricted Access of

Plaintiff’s Reply to Defendant Young Life’s Opposition to Plaintiff’s Motion for Protective Order,

[ECF No. 39], in which Ms. Ledezma attached a modified copy of her Reply, [ECF No. 39-1].

This Court granted Ms. Ledezma’s Emergency Motion, in which it temporarily restricted her

Reply, [ECF No. 38], and ordered the clerk to file the modified copy “as the Redacted Version of

[38] Plaintiff’s Reply.” [ECF No. 40].

        Ms. Ledezma now moves for permanent level 1 restriction of her original Reply, [ECF No.

38], for the same reasons articulated in her already-granted Motion for Level 1 Restricted Access

to ECF No. 25, 25-1, 25-2, & 25-3, [ECF No. 28]. Specifically, the information Defendant seeks

to make public is entirely irrelevant to this action, propagates prejudicial stereotypes, and its


                                                1
Case 1:20-cv-01896-NYW Document 42 Filed 12/10/20 USDC Colorado Page 2 of 2




widespread disclosure would be invasive and unfair to both Ms. Ledezma and her family. [See

ECF No. 35 at 4-6 (harmful stereotypes), 8-11 (irrelevance), 12-13 (invasive and unfair)].

However, in line with this Court’s previous order recognizing that a modified brief “strikes the

appropriate balance between the privacy interests of Plaintiff and non-parties and the public

interest in access to litigation materials,” [ECF No. 34 at 3], Ms. Ledezma has provided the Court

with a modified copy of her Reply for public filing, [see ECF No. 41]. As such, Ms. Ledezma

respectfully requests that the Court maintain level 1 restriction over her original Reply and order

that the modified copy operate as the publicly filed Reply.



Respectfully Submitted,

                                                     /s Ellen K. Giarratana____
                                                     Ellen K. Giarratana
                                                     Iris Halpern
                                                     RATHOD | MOHAMEDBHAI LLC
                                                     2701 Lawrence Street, Ste 100
                                                     Denver, Colorado 80205
                                                     303-578-4400 (t)
                                                     303-578-4401 (f)
                                                     eg@rmlawyers.com
                                                     ih@rmlawyers.com




                                                2
